—In an action to recover damages for personal injuries, etc., the defendant Luis A. Caban appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated September 17, 2001, as amended April 9, 2002, as granted that branch of the plaintiffs’ motion which was for reargument of the appellant’s prior motion for summary judgment dismissing the complaint insofar as asserted against him, vacated so much of a prior order of the same court dated January 17, 2001, as granted the appellant’s motion for summary judgment, and, upon reargument, held the appellant’s motion for summary judgment in abeyance.
Ordered that the appeal is dismissed, with costs.
The Supreme Court held the appellant’s motion for summary judgment in abeyance, thus leaving the motion pending and undecided. Accordingly, the appeal is dismissed, without consideration of the merits (see G&L Indus. / Old Actions Labs v Bell Bates Co., 293 AD2d 511; Lavi v Old Cedar Dev. Corp., 281 AD2d 397; Katz v Katz, 68 AD2d 536). Feuerstein, J.P., Smith, O’Brien and Goldstein, JJ., concur.